NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JAN 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        Nos. 20-10269, 20-10344

                Plaintiff-Appellant,             D.C. No. 3:13-cr-00764-WHO-3

 v.
                                                 MEMORANDUM*
BARRY GILTON, a.k.a. PRELL,

                Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Northern District of California
                   William H. Orrick, District Judge, Presiding

                    Argued and Submitted November 17, 2021
                            San Francisco, California

Before: WATFORD and FRIEDLAND, Circuit Judges, and KORMAN,** District
Judge.

      From an early age, Barry Gilton had a passion for basketball. As he grew

older, he decided he wanted to use this passion to give back to his community—

San Francisco’s Fillmore district. Barry thus took a job as the recreational director


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.

                                          1
at Fillmore’s Ella Hill Hutch Community Center. There, he took charge of the

center’s sports programs, counseled children, and helped students with their

homework. He also coached the San Francisco Rebels, a youth basketball team.

      But there was a dark side to the Fillmore community. The district was

dominated by several rival gangs. Central Avenue—the street Barry grew up on—

was part of the territory controlled by the Central Divisadero Players (“CDP”).

Some, but not all, members of Barry’s large and extended family were prominent

in CDP. While Barry would infrequently socialize with CDP members at their

hangouts, he did not actively involve himself in the gang’s affairs nor was he a

member.

      Indeed, Barry ultimately moved out of the Fillmore neighborhood. He and

his partner Lupe Mercado had four children, including a daughter named Leticia.

When Leticia was 17 years old, she moved to Los Angeles to get away from the

troubles she was having in school. While living with a relative, she became

involved with Calvin Sneed, a pimp who lived in Los Angeles and was not

associated with CDP or its rivals. Initially under the guise of a romantic

relationship, Sneed involved Leticia in prostitution, and later used threats and

violence to force her to continue.

      After Barry and Lupe learned what Sneed had done, they repeatedly tried to

convince Leticia to return to their home in San Francisco. But she refused to


                                          2
accede to their anxious pleadings. The two of them then attempted to kill Sneed—

an attempt that almost succeeded. After that attempt failed, Barry turned, for the

first time, to his cousin Antonio Gilton and his friend Alfonzo Williams—both

members of CDP—for their assistance in killing Sneed. They succeeded in doing

so on June 4, 2012, when Sneed was on his way to pick up Leticia.

      The State of California charged Barry and Lupe with murder. But on the eve

of their trial, the United States Attorney (“USA”) chose to indict them for

violations of the Racketeer Influenced and Corrupt Organizations Act (RICO) and

the Violent Crimes in Aid of Racketeering Act (VICAR). Barry and Lupe then

spent between five and six years in federal prison before they were tried. This

delay was occasioned by the USA’s decision to first try nine members of CDP,

four of whom pled guilty.

      The jury acquitted Barry and Lupe of the VICAR murder of Sneed,

presumably rejecting the argument of the AUSA that they murdered Sneed “for the

purpose of gaining entrance to or maintaining or increasing [their] position in”

CDP, as required by 18 U.S.C. § 1959(a). Although the jury convicted Barry under

RICO of agreeing to conduct the affairs of the CDP enterprise through a pattern of




                                          3
racketeering, the district court granted Barry’s Rule 29 motion for a judgment of

acquittal.

      The district judge recognized that Barry “undeniably participated in Sneed’s

murder.” Nevertheless, he held that no reasonable factfinder could have found that

prior to the murder of Sneed, Barry was a member of CDP or agreed to participate

in any of the numerous violent criminal acts in which CDP had engaged. As the

able district judge observed: “Over the years of overseeing this case, I have

become all too familiar with the heinous acts of violence, pimping, and robberies

committed by members of the CDP enterprise. None of that evidence involved

Barry Gilton until the time of the Sneed murder.” The judge continued: “[T]he

Sneed murder had little to do with the CDP enterprise, much less its success.” Nor

did the evidence allow “a rational inference that Barry Gilton intended for CDP’s

racketeering to continue” after the Sneed murder. This appeal followed.

      A review of the record reveals the gaping hole that the district judge

identified. Indeed, that deficiency is apparent from the testimony of the

prosecution’s own witness—J.B.—who testified in exchange for a lower sentence

recommendation. J.B. had admittedly been a “member” of CDP. When asked to

define that term, he testified that “[t]o be a member of CDP, we would commit




                                          4
crimes together, such as robbing, shooting, killing, selling drugs, hanging out

together, staying with each other.”

      While J.B. was the kind of a witness who has every incentive to provide

testimony that would help the prosecution’s case, he did not name Barry as a

member of CDP when asked to name members. And more significantly, the AUSA

never asked J.B. if Barry had participated in any of the crimes that J.B. described,

nor did he ask if Barry was a member of CDP. Moreover, although members of

CDP identified themselves through “hand signs, graffiti, tattoos, [and] social

media,” there was no evidence that Barry did so. In addition to these gaps in the

record, significant exonerating evidence was admitted at Barry’s trial. After

describing each murder committed by CDP members, as well as their participation

in robberies, shootouts, and drug and firearm possession, stipulations, which were

signed by the AUSAs, contained the following sentence: “There is no evidence that

Barry Gilton or Lupe Mercado participated in any of the incidents in this

document.”

      To convict Barry of RICO conspiracy, the prosecution needed to prove that

he agreed to “further[] or facilitate[e] the criminal [enterprise’s] endeavor.” Salinas

v. United States, 522 U.S. 52, 65 (1997). Barry’s participation in Sneed’s murder to

protect his daughter whom Sneed had exploited and abused was insufficient for




                                          5
any rational juror to conclude that Barry entered into an agreement to further the

CDP enterprise.

      The other evidence that the USA relies on in the briefing likewise falls short.

The testimony of the cooperating witness that Barry’s family members were

“dominant” in CDP and that the Gilton family was “basically a part of us” are

meaningless phrases. Indeed, the cooperating witness acknowledged that not all

members of the “big” Gilton family were members of the gang and never named

Barry among those who were when he was asked. Barry, who moved out of the

neighborhood after he grew up, had infrequent contact with CDP members,

although he once attended the funeral of a CDP member murdered by a rival gang.

But we have held that:

      It is not a crime to be acquainted with criminals or to be physically present
      when they are committing crimes. Imprudent, certainly, because of the legal
      risk of being mistaken for a co-conspirator, but not criminal. Even living in
      the same house as the criminals, or living in a room where drugs are stored,
      is by itself insufficient evidence of conspiracy. Although once a conspiracy
      is established only a slight connection to the conspiracy is necessary to
      support a conviction, the term “slight connection” in this context does not
      mean that the government’s burden of proving a connection is slight.
      Innocent association, even if it is knowing, does not amount to a “slight
      connection.”

United States v. Herrera-Gonzalez, 263 F.3d 1092, 1095 (9th Cir. 2001) (footnotes

omitted). While the “connection to the conspiracy may be inferred from

circumstantial evidence,” id., the additional evidence is not sufficient. Specifically,

Barry was in a few stills of a rap singer’s music video—the contents of which were

                                           6
not in evidence. Notably, while some individuals in the stills made hand signs

associated with CDP, Barry did not. And the cooperating witness, who left CDP in

2010, testified that Barry had once, perhaps years earlier, discussed purchasing a

chain that a CDP member had stolen. But there was no evidence that Barry knew

the chain was stolen or that he indeed purchased it.

      Because Barry’s connection to CDP was “tenuous,” the prosecution might

have instead shown Barry’s intent to further CDP by his involvement in “two

predicate acts” of the enterprise. Salinas, 522 U.S. at 66. It did not. While Barry’s

participation in Sneed’s common-law murder could qualify as a predicate offense,

the prosecution did not present sufficient evidence of Barry’s involvement in a

second offense. And its argument that his participation in Sneed’s murder and its

coverup provided a basis to infer Barry’s agreement to further the CDP enterprise

is based on nothing more than pure speculation. See Juan H. v. Allen, 408 F.3d

1262, 1279 (9th Cir. 2005). Indeed, the only reasonable inference to be drawn from

the evidence the prosecution presented was that Barry’s participation in Sneed’s

murder was an “isolated event” and not part of a pattern of racketeering activity.

Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1399 (9th Cir.

1986) (internal quotation marks omitted). Thus, the district court did not err in

granting Barry an acquittal.

      AFFIRMED.


                                          7